UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-4608


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS FERRETTI,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cr-00024-FPS-JES-2)


Submitted:   March 28, 2016                   Decided:   May 17, 2016


Before AGEE, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elgine McArdle, MCARDLE LAW OFFICES, Wheeling, West Virginia,
for Appellant.      William J. Ihlenfeld, II, United States
Attorney, Jarod J. Douglas, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis       Ferretti            appeals         the    46-month       sentence             imposed

following        his       guilty       plea       to       conspiracy       to       distribute       and

possess with intent to distribute Oxycodone, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2012).                                 On appeal, Ferretti

argues that the district court erred by applying a two-level

enhancement         pursuant            to     U.S.         Sentencing       Guidelines             Manual

§ 2D1.1(b)(1)          (2014)       for       possessing         a   dangerous             weapon.      We

affirm.

       We    review         sentences           for          reasonableness,               applying     “a

deferential         abuse-of-discretion                     standard.”            Gall       v.     United

States,     552     U.S.      38,       41     (2007);        see    id.     at       51    (discussing

procedural reasonableness).                     The Sentencing Guidelines direct a

district court to increase a defendant’s offense level by two

levels      “[i]f      a    dangerous          weapon         (including          a    firearm)        was

possessed.”            USSG         §     2D1.1(b)(1).                The     dangerous            weapon

enhancement applies “if the weapon was present, unless it is

clearly      improbable         that         the    weapon          was    connected            with   the

offense.”        Id. cmt. n.11(A).                  The defendant bears the burden of

“show[ing] that a connection between his possession of a firearm

and his narcotic offense is clearly improbable.”                                       United States

v. Slade, 631 F.3d 185, 189 (4th Cir. 2011) (internal quotation

marks omitted); United States v. Manigan, 592 F.3d 621, 629 (4th

Cir.     2010)      (discussing              factors        courts        consider         in     applying

                                                        2
weapon    enhancement).        “We   review        the   district   court’s     legal

conclusions de novo and its factual findings for clear error.”

United States v. Gomez-Jimenez, 750 F.3d 370, 380 (4th Cir.)

(internal quotation marks omitted), cert. denied, 135 S. Ct. 384

(2014).

      Ferretti argues that there is no evidence that he possessed

the gun on which the enhancement was based for his protection

during the conspiracy.         He relies on the fact that he possessed

the gun pursuant to a valid concealed carry permit and that he

did not carry it during a traffic stop in which drugs were

seized      or    after   he    stole        money       and   drugs     from     his

coconspirator’s residence.           We conclude that the district court

did   not   err    when   it   applied       the    § 2D1.1(b)(1)      enhancement.

Ferretti kept the handgun in close proximity to the drugs and

cash proceeds from the sales, and, thus, the gun was readily

available should the need arise to use it to protect either the

drugs or cash.       See Manigan, 592 F.3d at 629 (“[F]irearms that

are readily accessible during drug activities can be deemed as

possessed in connection there-with.”).                   Moreover, the fact that

Ferretti possessed the firearm pursuant to a valid concealed

carry permit does not mean that he did not also possess the gun

in connection with the drug conspiracy.                    See United States v.

Carlson, 810 F.3d 544, 557 (8th Cir. 2016), petition for cert.



                                         3
filed, __ U.S.L.W. __ (U.S. Mar. 9, 2016) (No. 15-1136); United

States v. Trujillo, 146 F.3d 838, 847 (11th Cir. 1998).

     Accordingly, we affirm the district court’s judgment.                We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4